DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1 and 4-7 have been amended. Claims 2, 3, 9 and 10 have been canceled. Claims 8 and 11-14 are withdrawn from consideration and currently amended. Claims 15-17 are newly added. Claims 18-20 are withdrawn and newly added. Claims 1, 4-7 and 15-17 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by the applicant’s amendments. 
Specification
The abstract of the disclosure is objected to because (1) the abstract should be a single paragraph, (2) the term battery is spelled wrong within line 2 of the abstract, and (3) line 6 of the abstract should be “the secondary battery” not “a secondary battery”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 2006/00997701), and further in view of Yoon (US 2006/0121336).
As to claim 1, Kodama discloses a secondary battery (figure 1 #1, [0114], [0094]-[0098], show the charging and discharging thus a secondary battery) comprising:
an electrode assembly (figure 1, #2, 3 and 4; the positive electrode plate, the separator and the negative electrode plate make the electrode assembly; [0115]);
an electrode tab electrically connected to and extending from the electrode assembly (figure 1 #6, is the positive electrode tab, [0125], [0208] discuss the negative electrode current collector which is the negative electrode tab and thus also a portion of the electrode tab), the electrode tab including a positive electrode tab (figure 1 #6, [0125]) and a negative electrode tab ([0208]);
a can member accommodating the electrode assembly and having an open upper portion (figure 1 #5, [0115]);
a cap assembly coupled to the upper portion of the can member to cover the upper portion of the can member (figure 1), the cap assembly including a cap plate (figure 1 #12, [0117], either all of number 12 or just the flat top portion) disposed on an outermost portion of the cap assembly (figure 1 #12, [0117], either all of number 12 or just the flat top portion) and a safety vent (figure 1 #11 or #13, [0117]) disposed between the cap plate and the electrode assembly (figure 1); and 
a heat-deflectable component (figure 1 #14, [0125]) disposed between the safety vent and the electrode assembly (figure 1), the heat deflectable component includes at least two different metals attached to one another (figure 1 #14, [0125]) and the heat-deflectable component being electrically connected to the electrode tab (figure 1 #14 and #6, [0125]),

wherein, when the temperature of the heat-deflectable component is at or higher than the predetermined deformation temperature, the heat-deflectable component is configured to deform so as to be spaced apart from the safety vent thereby sever the electrical connection between the electrode tab and the safety vent (figure 1 #14, [0125], when the temperature is to high #14 separates from #17 and thus the electrical connection is eliminated).  
Should it be considered that the instant claimed phrase “the heat-deflectable component including at least two different kinds of metals attached to each other” be interpreted as two layered metals, which Kodama is silent to. Kodama does discloses that the bimetal plate is not particularly limited ([0127]). Yoon discloses a bimetal plate (figure 4 #424) comprising layered metals (figure 4 #425 and 426, [0053]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the bimetal plate from Yoon within Kodama as a mere combing prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) or (B)). 
As to claim 5, modified Kodama discloses wherein, the heat deflectable (figure 1 #14, [0125]; Kodama) component comprises a bimetal component (figure 1 #14, [0125]; Kodama; 
As to claim 6, modified Kodama discloses wherein, the heat-deflectable component comprises a shaped memory alloy (figure 1 #14, [0125], it recovers its original shape thus shaped memory alloy; Kodama). 
As to claim 7, modified Kodama discloses wherein, the predetermined deformation temperature ranges from 75 degrees Celsius to 85 degrees Celsius ([0033], [0047], [0060], [0125], [0129], [0133] and [0134]; Kodama).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
As to claim 16, modified Kodama discloses wherein, the safety vent has a notch on a surface thereof (figure 1 #11, note the definition of a notch is an indentation or an incision on an edge or surface, thus the two indented corners in figure 1 can be considered notches; Kodama). 
As to claim 17, modified Kodama discloses wherein, the heat-deflectable component (figure 1 #14, [0125]; Kodama) is electrically connected to the positive electrode tab (figure 1 #6, [0116]; Kodama) such that the heat-deflectable component (figure 1 #14, [0125]; Kodama) forms the electrical connection between the positive electrode tab (figure 1 #6, [0116]) and the safety vent (figure 1 #11, [0117]; Kodama) when the temperature of the heat-deflectable .  
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kodama as applied to claim 1 above, and further in view of Cha (US 2009/0317707).
As to claims 4 and 15, modified Kodama is silent to wherein, the material of the negative electrode tab comprises nickel-clad (Ni-Clad) (claim 4) and the negative electrode tab comprises a material having an electrical resistance less than that of nickel (Ni) (claim 15). Cha discloses a clad negative electrode tab having a nickel/copper bilayer structure which is capable of preventing a high-temperature short circuit ([0008]) (NOTE: copper has an electrical resistance less than that of nickel, also see MPEP 2112.01). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the negative electrode tab comprises nickel-clad in the battery of modified Kodama, because Cha discloses a nickel/copper bilayer clad negative electrode tab for preventing a high-temperature short circuit ([0008], Cha). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the negative electrode tab .  
Response to Arguments
Applicant’s arguments see Applicants Arguments, filed 1/29/2021, with respect to the rejections of amended claims 1 and 4-7 under Yoon (US 2006/0121336) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kodama (US 2006/0097701). Please see rejections above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724